Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 12 amended 
Claims 5 and 16 canceled 
Claims 1-4, 6-15 and 17-20 pending 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (PG Pub 2008/0090148 A1) and in view of Kim (PG Pub 2011/0129729 A1).
Consider Claim 1, Mao teaches the process of forming coated powder (core/shell powder) having carbon base core (carbonaceous particles) and shell (carbon residue forming material) (abstract), which are precursors for graphitic battery anode powder [0007]-[0008]. Mao teaches; step (a) dissolving carbon residue in solvents (page 23, claim 12, step a) such as water [0023] forming liquid coating solution (first solution) (claim 12, step a), where the water-soluble carbon residue material include alkali lignin (alkali Kraft) [0110]. Where the solvent (as water) to the water-soluble carbon precursor (carbon residue forming material) ratio is less than 2, encompassing 1.99:1 of water to carbon residue forming material [0024] in the liquid coating solution, for allow the carbon residue forming material to completely dissolve [0024]. Mao also teaches the use of petroleum cake that are calcinated (prior to deposition step) to 1100 ℃ [0092]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). Mao teaches the forming of coating from liquid coating solution (such as first solution) by mixing solvent (such as water [0023]), water-soluble carbon precursor (such as lignin [0110] with carbonaceous particles (claim 12, steps a-d), then stabilizing the coated particles (step e) with oxidation reaction (Claim 12), where the stabilizing step is done using oxidizing agent [0033], oxidizing agent such as nitric acid [0036] thus oxidizing the water-soluble carbon.
Mao does not teach the solvent (as water) to the water-soluble carbon precursor with a ratio of no less from 7 to 1, to no higher than 35 to 1.
However, Kim is in the art of forming a core-shell powder for battery (abstract), where the anode powder/core material [0032], include graphite, petroleum coke, or a combination [0033], teaches the process of step (a) the dissolving the water-soluble Step (i)) [0036], where the solvent used form Step (i) includes; water, DMF, toluene, xylene, or a combination [0038]. Kim teaches the ratio of shell to core materials of Step (i) from 0.01:99.99 (of shell) to 10:90 (of core), where an example of shell to core is used is the 0.01 to 10 parts by weight, respectively, in 100 parts by weight in solvent [0037], therefore the shell materials to water/solvent in parts by weight ranges from no less than 0.01 wt.% to no more than 99.99 wt.%, encompassing from 2.85 wt.% (1 parts of water-soluble carbon precursor to 7 parts of water) to 14.3 wt.% (1 parts of water-soluble carbon precursor to 35 parts of water). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Mao with Kim to form a low water-soluble carbon concentration coating solution, where the water to water-soluble carbon ratio ranging from 7 to 1 to no higher than 35 to 1, to provide with a controlled and a desired thickness of the shell layer over the core with 1 nm to 1 micron thickness [0031].
The combined Mao (with Kim) teaches step (b)
Since the combination of Mao (with Kim) uses the same wetting agents of acetone and NMP, which are the same material claimed to be as a wetting agent in the instant filed claims 6-7, and 17-18, therefore, the resulting property of those wetting agents including to “reduce any resistance of the calcined petroleum coke in the liquid solution” would be an inherent property of wetting agents materials as acetone and NMP.
The combined Mao (with Kim) teaches step (c) mixing first solution with second solution to coat the core (calcined powder) with shell material (depositing coating layer) and preforming oxidation reaction forming stabilized/solidified coating (Mao, page 23, claim 12, steps (d) and (e)). 
The combined Mao (with Kim) teaches step (d) separating the coated particles from the solution (Mao, [0031], Kim, [0036]).
Consider Claims 2-4, the combined Mao (with Kim) teaches the use of water-soluble lignin (alkali Kraft/lignin) (Mao, [0019]-[0110]), and where the oxidant is nitric acid at liquid state (Mao [0036]), where the combined Mao (with Kim) teaches the liquid coating solution includes; carbon residue forming material, solvent and oxidant as the oxidant oxidized the carbon residue (Mao, claim 12). The combined Mao (with Kim) teaches the water to water-soluble precursor is more than 9 to 1 (pre the above rejection).
Consider Claims 6-7, the combined Mao (with Kim) teaches the use of multiple solvents including acetone and N-Methyl-2-pyrrolidone (Mao, [0024]).
Consider Claim 8, the combined Mao (with Kim and Carel) teaches the use of calcined petroleum cokes powders to 1100℃ (Mao, [0092]). In the case where the claimed ranges, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 11, the combined Mao (with Kim) teaches the carbon-residue (water-soluble carbon) in a first solution and oxidizing agent (oxidant coatings) are added to the dispersion at the same time in a single step (Mao, [0035]), and where the oxidizing agent is activated at an elevated temperature (Mao, [0033]), and where the activation step is performed after mixing with the particles in the dispersion (Mao, [0033]). Therefore, it would be obvious to add the oxidizing agent to the first solution prior to combining the first solution to the dispersion as the oxidation necessary for the reaction does not activate by mixing the carbon-residue with oxidizing agent, and as the changing of order is obvious, In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP 2144.04 IV).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (PG Pub 2008/0090148 A1) and in view of Kim (PG Pub 2011/0129729 A1), in further view of Carel (PG Pub 2007/0092429 A1).
Consider Claims 9-10, the combined Mao (with Kim) teaches the use of calcined petroleum cokes powders to 1100℃ (Mao, [0092]).
The combined Mao (with Kim) does not teach the temperature needed to calcinate the petroleum cokes powder up to 1350℃.
However, Carel is in the art of carbon coating (abstract), teaches the use of petroleum cokes powders [0015], and the calcined the powder are elevated temperature up to 1350 ℃ (1600 ºK) [0016].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Mao (with Kim) with Carel to calcine up to 1350℃, to remove hydrocarbon material with could affect the later coating process [0015].

Claims 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (PG Pub 2008/0090148 A1) and in view of Kim (PG Pub 2011/0129729 A1), and in further view of Carel (PG Pub 2009/0252864 A1).
Consider Claim 12, the combined Mao (with Kim) teaches the previously taught in claim 1 of steps (a)-(d). Additionally, the combined Mao (with Kim) teaches the washing step (e), then the drying step (f) (Mao, [0031]). 
The combined Mao (with Kim) does not teach the drying/heating temperature using an oxygen free environment.
However, Carel is in the art of carbon coating (abstract), teaches the step of separating (60) and washing the coated particles from the solution/suspension [0030], then  the heating step (80) in an inter atmosphere (such as nitrogen) (Fig. 1, [0033]).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Mao (with Kim) with Carel to heat the carbon-coated powder in an inert atmosphere, to further carbonize and increase the carbon/hydrogen ratio within the core-shell powder [0033].
Consider Claims 13-15, 
Consider Claims 17-18, the combined Mao (with Kim and Carel) teaches the use of multiple solvents including acetone ad N-Methyl-2-pyrrolidone (Mao, [0024]). 
Consider Claim 19, the combined Mao (with Kim and Carel) teaches the use of calcined petroleum cokes powders to 1100℃ (Mao, [0092]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 20, the combined Mao (with Kim and Carel) teaches the carbon-residue (water-soluble carbon) in a first solution and oxidizing agent (oxidant coatings) are added to the dispersion at the same time in a single step (Mao, [0035]), and where the oxidizing agent is activated at an elevated temperature (Mao, [0033]), and where the activation step is performed after mixing with the particles in the dispersion (Mao, [0033]). Therefore, it would be obvious to add the oxidizing agent to the first solution prior to combining the first solution to the dispersion as the oxidation necessary for the reaction does not activate by mixing the carbon-residue with oxidizing agent, and as the changing of order is obvious, In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP 2144.04 IV).

Response to Arguments
Applicant’s arguments, filed 01/05/2021, with respect to the rejection(s) of claim(s) 1-4, 6-15 and 17-20 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mao with Kim.


However, Mao disclose the process of mixing solvent with water – soluble carbon precursor/residue forming a first solution (claim 12, steps a-c) forming a coated particles (claim 12, step d), followed by stabilizing the coated particles using oxidation reaction (claim 12, step e) where the stabilizing process is performed using oxidizing agent [0033], where the oxidizing agent is nitric acid [0036]. Thus, meeting the claimed limitation.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718